DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 11/25/2020.
Claim(s) 1 is/are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 15 of Patent No. 10,574,561 (hereafter ‘561).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1, the claims of ‘561 teach a method comprising:
at a network device, receiving a data packet with a source address and a destination address; dropping the data packet at the network device before it reaches the destination address; generating an error message indicating that the data packet has been dropped; encapsulating the error message with a segment routing header comprising a plurality of segments to produce an encapsulated error message, wherein 
and at least one additional segment that is an instruction for handling the error message (“a second segment that causes the remote server to record the error message” in claims 1, 8, 15 of ‘651); and
sending the encapsulated error message to the remote server based on the first segment of the segment routing header (identical limitations in claims 1, 8, 15 of ‘651).

Claims 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 15 of Patent No. 10,862,793 (hereafter ‘793).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1, the claims of ‘793 teach a method comprising:
at a network device, receiving a data packet with a source address and a destination address; dropping the data packet at the network device before it reaches the destination address; generating an error message indicating that the data packet has been dropped; encapsulating the error message with a segment routing header comprising a plurality of segments to produce an encapsulated error message (identical limitations in claims 1, 8, 15 of ‘793, “to produce an encapsulated error message” is an anticipated result of encapsulating the error message)

and at least one additional segment that is an instruction for handling the error message (claims 1, 8, 15 of ‘793 , “a second segment that causes the remote server to record the error message”); and
sending the encapsulated error message to the remote server based on the first segment of the segment routing header (identical limitations in claims 1, 8, 15 of ‘793).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hui (US 2014/0126354, “Hui”) in view of Jager (US 2015/0188885), both references are cited in IDS.



For claim 1, Hui discloses a method comprising:
at a network device, receiving a data packet with a source address and a destination address ([0038], a FAR or DAG root may encapsulate and transmit (within packet/message 300) an original packet 320 toward a destination (e.g., node 42), the packet is received at a node 32);
generating an error message ([0039], node 32, where an error is detected, generates an ICMPv6 error message)
encapsulating the error message with a segment routing header comprising a plurality of segments to produce an encapsulated error message, wherein a first segment of the plurality of segments identifies a remote server (fig. 5, [0039], [0040], the ICMPv6 error message is addressed to the tunnel header’s source (FAR or DAG root/ read as the remote server) using a Source route header or Segment routing header, [0045], SRH header in error message) and at least one additional segment that is an instruction for handling the error message ([0040], [0045], the IPv6 Source Address (additional segment) of the ICMPv6 message indicates the router that experienced the failure (e.g., node 32), because the ICMPv6 Destination Unreachable message also contains the IPv6-in-IPv6 packet 300 that could not be delivered, the FAR can determine the specific link that failed.  Specifically, the next IPv6 Destination Address of the tunnel header specifies the next-hop that failed. Stated differently, the FAR or DAG root receives segments in the error message (such as the node and the link that experience the error) that allows it to determine an alternate SR path); and
the ICMPv6 error message is addressed to the tunnel header’s source (FAR or DAG root/ read as the remote server) using a Source route header or Segment routing header, [0045], SRH header in error message).
Hui does not disclose: drop the data packet before it reaches the destination address and the error message indicating that the data packet has been dropped.
Jager discloses drop the data packet before it reaches the destination address and the error message indicating that the data packet has been dropped (Jager, [0054], ICMPv6 error message generated in response to packet dropped).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jager’s teachings of generating an ICMPv6 error message in response to a packet dropped to Hui’s system in order to drop an erroneous packet without forwarding it to the destination simply because there is no need for the forwarding and also for conserving network resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452